
	
		II
		112th CONGRESS
		2d Session
		S. 3710
		IN THE SENATE OF THE UNITED STATES
		
			December 27, 2012
			Mr. Blumenthal
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Carl D. Perkins Career and Technical
		  Education Act of 2006 to establish a career and technical innovation
		  fund.
	
	
		1.Short titleThis Act may be cited as the
			 Career And Technical Innovation Fund
			 Act of 2012.
		2.Career and
			 technical innovation fund
			(a)In
			 generalThe
			 Carl D. Perkins Career and Technical
			 Education Act of 2006 (20 U.S.C. 2301 et seq.) is amended by
			 adding at the end the following:
				
					IVCareer and
				Technical Innovation Fund
						401.PurposesThe purposes of this title are to strengthen
				the ability of career and technical education programs to prepare students to
				meet the needs of the future workforce by—
							(1)funding the
				identification, development, evaluation, and expansion of new and innovative,
				research- and evidence-based career and technical education practices,
				programs, and strategies in order to—
								(A)significantly
				increase student achievement on the core indicators of performance as outlined
				in section 113;
								(B)reduce gaps in
				program participation and completion rates among populations of career and
				technical education students; and
								(C)improve the
				effectiveness of career and technical education teachers, leaders, and
				counselors;
								(2)funding the
				development of innovative career and technical programs of study, as described
				in section 122(c)(1)(A), in new and emerging industries at the regional (or
				local) level;
							(3)developing
				rigorous evidence of the effectiveness of innovative strategies on career and
				technical education student outcomes and career and technical education program
				outcomes; and
							(4)supporting the
				rapid development, expansion, adoption, and implementation of tools and
				resources that improve the efficiency, effectiveness, or pace of adoption of
				such career and technical education practices, programs, and strategies.
							402.National
				activitiesThe Secretary may
				reserve not more than 5 percent of funds appropriated to carry out this title
				for any fiscal year to carry out activities of national significance. Such
				activities shall include—
							(1)capacity
				building;
							(2)technical
				assistance;
							(3)evaluation;
				and
							(4)dissemination of
				best practices developed with grant funds provided under this title.
							403.Program
				authorized; length of grants; priorities
							(a)Program
				authorization
								(1)In
				generalThe Secretary shall use funds made available to carry out
				this title for a fiscal year to award grants, on a competitive basis, to
				eligible entities.
								(2)Eligible
				entity
									(A)In
				generalIn this title, the term eligible entity
				means a group or consortium that includes not less than 2 of the following (at
				least 1 of which shall be an entity described in clause (i), (ii), (iii), or
				(iv)):
										(i)A local
				educational agency or a consortium of such agencies.
										(ii)An area career
				and technical education school or a consortium of such schools.
										(iii)An institution
				of higher education whose most common degree awarded is an associate's degree,
				or a consortium of such institutions.
										(iv)A postsecondary
				vocational institution, as defined in section 102(c) of the Higher Education
				Act of 1965, or a consortium of such institutions.
										(v)An entity that
				carries out apprenticeship programs registered under the Act of August 16, 1937
				(commonly known as the National Apprenticeship Act (29 U.S.C. 50 et seq; 50
				Stat. 664, chapter 663)).
										(vi)An institution
				of higher education whose most common degree awarded is a bachelor's or higher
				degree, or a consortium of such institutions.
										(vii)A business or
				industry representative partner that provides training.
										(B)Other
				partnersAn eligible entity may also include a State board or
				local board (as such terms are defined in section 101 of the Workforce
				Investment Act of 1998 (29 U.S.C. 2801)), an eligible agency, a community-based
				organization, a nonprofit organization, or other business or industry
				representative.
									(C)Record of
				successIn order to be eligible to receive a grant under this
				title, at least 1 of the members of the eligible entity shall have a recent
				record of success in improving career and technical education outcomes, career
				and technical education program outcomes, or both, in the area addressed in the
				application.
									(b)Duration of
				grantsThe Secretary—
								(1)shall award
				grants under this title for a period of not more than 3 years; and
								(2)may extend such
				grants for not more than an additional 2-year period if the grantee
				demonstrates to the Secretary that it is achieving its program objectives and,
				as applicable, has improved education outcomes for career and technical
				education students.
								(c)Rural
				set-AsideThe Secretary shall ensure that not less than 22
				percent of the funds awarded under subsection (a) for any fiscal year are for
				projects that meet the following requirements, except that the Secretary shall
				not be required to make such awards unless a sufficient number of otherwise
				eligible high-quality applications are received:
								(1)Eligible
				entities that include local educational agenciesIf the eligible
				entity includes a local educational agency or a consortium of such agencies,
				both of the following requirements shall be met:
									(A)The eligible
				entity includes—
										(i)a
				local educational agency with an urban-centric district locale code of 32, 33,
				41, 42, or 43, as determined by the Secretary;
										(ii)a consortium of
				such local educational agencies; or
										(iii)an educational
				service agency or a nonprofit organization with demonstrated expertise in
				serving students from rural areas.
										(B)A majority of the
				schools to be served by the project are designated with a school locale code of
				41, 42, or 43, or a combination of such codes, as determined by the Secretary,
				and—
										(i)are served by a
				local educational agency serving a geographic area in which 20 percent or more
				of the children 5 through 17 years of age are from families with incomes below
				the poverty level;
										(ii)are served by a
				local educational agency in which the total number of students in average daily
				attendance at all of the schools served by the local educational agency is
				fewer than 600; or
										(iii)are served by a
				local educational agency located in a county that has a total population
				density of fewer than 10 persons per square mile.
										(2)Eligible
				entities that do not include local educational agenciesIf the
				eligible entity does not include a local educational agency or a consortium of
				such agencies, the eligible entity shall demonstrate that it will serve
				individuals—
									(A)at least 20
				percent of whom are from families with incomes below the poverty level;
									(B)who reside in an
				area served by a local educational agency in which the total number of students
				in average daily attendance at all of the schools served by the local
				educational agency is fewer than 600; or
									(C)who reside in a
				county that has a total population density of fewer than 10 persons per square
				mile.
									(d)Standards of
				evidenceAn eligible entity that desires a grant under this title
				shall demonstrate that the activities the entity proposes to carry out with
				funds under this title are likely to succeed in improving student outcomes.
				Evidence shall include a rationale based on research findings or a reasonable
				hypothesis that the activities proposed by the eligible entity will improve
				student outcomes.
							404.ApplicationsEach eligible entity that desires to receive
				a grant under this title shall submit an application to the Secretary at such
				time, in such manner, and containing such information as the Secretary may
				reasonably require. At a minimum, each application shall—
							(1)describe the
				project for which the applicant is seeking a grant and how the evidence
				supporting that project meets the standards of evidence, as described in
				section 403(d);
							(2)describe how the
				applicant will address at least 1 of the areas described in section
				405(a)(1);
							(3)describe how the
				project will support the goal of innovation as outlined in the purposes of this
				title;
							(4)provide an
				estimate of the number of students that the applicant plans to serve under the
				proposed project, including the percentage of those students who are from
				special populations;
							(5)describe the
				applicant's plan for continuing the proposed project after funding under this
				title ends;
							(6)describe the
				applicant’s partnership and communication with business, industry, and labor,
				as appropriate;
							(7)provide evidence
				of the eligible entity's ability to carry out the project, which may include
				information on other successful efforts to increase student achievement;
							(8)provide a
				description of the applicant's plan for independently evaluating the
				effectiveness of activities carried out with funds under this title;
							(9)provide an
				assurance that the applicant will—
								(A)cooperate with
				evaluations, as requested by the Secretary;
								(B)make data
				available to third parties for validation and further study, in accordance with
				applicable data privacy laws, including section 444 of the General Education
				Provisions Act (20 U.S.C. 1232g, commonly known as the Family
				Educational Rights and Privacy Act of 1974);
								(C)participate in
				communities of practice; and
								(D)disseminate
				information about project activities;
								(10)provide a
				description of how the innovative project will support and coordinate with any
				funds received by project partners under title I, and with the activities
				outlined in State and local plans under title I; and
							(11)include an
				assurance from the applicable eligible agency that the project is aligned with
				State goals.
							405.Uses of
				funds
							(a)Uses of
				funds
								(1)In
				generalEach eligible entity that receives a grant under this
				title shall use the grant funds to carry out 1 or more of the following
				activities:
									(A)Designing and
				implementing programs of study aligned to labor market needs in new or emerging
				industries or occupations.
									(B)More seamlessly
				integrating academic and career and technical education components through new
				or improved education delivery models.
									(C)Implementing new
				assessment systems within career and technical education programs that measure
				career readiness skills for students, particularly focusing on measures of
				employability skills and industry-recognized credentials.
									(D)Incorporating new
				and emerging workforce skills into current career and technical education
				curriculum to ensure all programs are aligned to industry needs.
									(E)Ensuring students
				have access to up-to-date career pathway and labor market information through
				new or expanded comprehensive career education programs that link to existing
				labor market data.
									(F)Developing new
				programs to help students transition from secondary education to postsecondary
				education, or from completion of one postsecondary program to another
				postsecondary program awarding a higher-level credential.
									(G)Increasing the
				use of technology within career and technical education programs.
									(H)Redesigning
				current programs through the comprehensive use of innovative delivery models,
				curriculum, professional development, and other key elements.
									(I)Designing
				programs specifically targeted to disadvantaged populations, such as high
				school dropouts or dislocated workers.
									(J)Incorporating
				comprehensive work-based learning programs into the programs of study described
				in subparagraph (A).
									(2)Additional uses
				of fundsIn addition to the activities described in paragraph
				(1), each eligible entity that receives a grant under this title may use the
				grant funds—
									(A)to improve the
				effectiveness of career and technical education teachers, administrators, or
				counselors through innovative recruitment, retention, or professional
				development efforts; and
									(B)for an
				independent evaluation of the innovative practices carried out with the
				grant.
									(b)Authority to
				subgrant
								(1)In
				generalIf an eligible entity that receives a grant under this
				title includes a member that is a nonprofit organization, such nonprofit
				organization may use the grant funds to award subgrants to other entities to
				provide support to 1 or more schools or local educational agencies.
								(2)Compliance with
				requirements of granteesEach entity awarded a subgrant under
				paragraph (1) shall comply with the requirements of this title relating to
				grantees, as appropriate.
								406.Performance
				measuresThe Secretary shall
				establish performance measures for the programs and activities carried out
				under this title. These measures, at a minimum, shall track the grantee's
				progress in improving outcomes for each subgroup of students included in the
				definition of special populations that is served by the grantee, including, as
				applicable, by—
							(1)each of the core
				indicators of performance, as outlined in section 113;
							(2)improving career
				and technical education teacher and school leader effectiveness; or
							(3)any other
				indicator as the grantee may determine relative to the specific project
				proposed.
							407.ReportingEach eligible entity that receives a grant
				under this title shall submit to the Secretary, at such time and in such manner
				as the Secretary may require, an annual report that includes information on the
				entity's progress on the performance measures established under section 406,
				and the data supporting such progress.
						408.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this title such sums as may be
				necessary for each of the fiscal years 2013 through
				2017.
						.
			(b)Table of
			 contentsThe table of contents in section 1(b) of the
			 Carl D. Perkins Career and Technical
			 Education Act of 2006 is amended by inserting after the item
			 relating to section 324 the following:
				
					
						TITLE IV—Career and Technical Innovation Fund
						Sec. 401. Purposes.
						Sec. 402. National activities.
						Sec. 403. Program authorized; length of grants;
				priorities.
						Sec. 404. Applications.
						Sec. 405. Uses of funds.
						Sec. 406. Performance measures.
						Sec. 407. Reporting.
						Sec. 408. Authorization of
				appropriations.
					
					.
			
